Case 3:19-mj-00024-KM Document 34 Filed 01/02/20 Page 1 of 1
Case 3:19-mj-00024-KM Document 33-1 Filed 01/02/20 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
CASE NO. 3:19-MJ-00024

~ys-
(MEHALCHICK, M.J.)
CORBIN KAUFFMAN

Defendant

ORDER

ee

AND NOW, this ge day of January, 2020, it is hereby ORDERED:
1. The motion to continue the Preliminary Examination is GRANTED.
2. The i Exam scheduled for January 2, 2020, is continued
until the 4S day oN War i , 2020 at [0:00a m.
3. Any delay occasioned by the granting of this motion and the extension
of time to file pretrial motions shall be excluded from the speedy trial
calculation pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7), and

this Order.

KAROLINE MEHALCHICK
U.S. DISTRICT COURT JUDGE

 

 

 
